Title: Abigail Adams to Charles Storer, 3 January 1785
From: Adams, Abigail
To: Storer, Charles


     
      My dear Charles
      Auteuil Janry 3. 1785
     
     You bring me much deeper in Debt than I was aware of, but thus it often happens to those who are irregular in their accompts: nor is it in my power to detect you in a wrong Charge as my Receipts are all in America; I will therefore submit to your statement, and plead insolvency. There is not a little due to you too, on the score of acknowledgment for your adroitness in executing the several comissions with which I have charged you since my arrival here. I can only say to you come to Auteuil and the Cordial reception you shall meet with here; shall testify to you how much I esteem and Love you. The House indeed is not calculated for a winter Habitation, and the present unrepaired state in which it now is, proclaims the poverty of its owners. Before we came here, we were assured that every necessary repair should be made to our satisfaction, but from week to week the promises failed, and last week we were requested to pay no more Rent to the owners as the House was attached, and taken by execution, so that this once elegant Building will not bear the term which you apply to it, for neither House or furniture in its present state is really fit for a publick minister to live in. I have had one Chamber furbishd up for you some time ago. We do not want for House Room such as it is, and such as it is, you will be welcome to a part of it.
     As to my observations upon the Beau Mond, which you request of me, they are such I suppose as accrue to every person who thinks and reflects. Objects appear different, according to the different positions in which they are placed, or the point from which you view them. Dukes and Duchesses, Lords and Ladies, bedizened with pomp, and stuck over with titles, are but mere flesh and Blood, like their fellow worms, and sometimes rather frailer. He who possesst the greatest riches, and what was far better, the most extensive knowledge, who had exhausted Nature and art in the gratification of all his passions, pronounced upon the whole: vanity of vanities, all is vanity! Nor have any of his successors been able to make a more judicious estimate of the whole circles of pleasures. Their are many customs in this Country worthy a transplantation to the Soil of America and there are others which would lead me to repeat in the words of the Church Service, “Good Lord Deliver us” “Good Lord save thy people.”
     I enclose to you a Letter which I beg you to forward by the first vessel which sails for America. My best Regards to Mr. and Mrs. Atkinson, whose Friendly kindness towards me whilst in London is not forgotton by me. I am sorry to hear Mrs. Atkinson is so unwell, I hope the air of her native Soil will prove more favourable to her. The Great folks upon Your Side the Water, keep us yet in uncertainty. I rather begin to think that we shall be saved the trouble of a winter journey, for which I have no realish. The Duke of Dorset who is vastly civil to Mr. A. gave him to understand that he hourly expected a replie.
     I have often heard it said, that their is more art in concluding a Letter genteelly than in writing one handsomely. If I can make no pretentions to either of these, I can to the Sincerity with which I subscribe myself affectionately Your Friend.
     
      Abigail Adams
     
    